722 So. 2d 288 (1998)
Torrence Nemiah DORSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 98-1099
District Court of Appeal of Florida, Fifth District.
December 31, 1998.
Suzanne J. Taylor, Cocoa, for Appellant.
*289 Robert A. Butterworth, Attorney General, Tallahassee, and Maximillian J. Changus, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
This appeal challenges appellant's sentence for aggravated child abuse where the verdict form failed to specify that he had violated subsection (1)(a) of section 827.03, Florida Statutes (1995). The state concedes that this conviction should have been assigned a Level 4 severity ranking rather than a Level 8 severity ranking. See Newberry v. State, 677 So. 2d 884 (Fla. 5th DCA 1996).
REVERSED AND REMANDED FOR RESENTENCING.
COBB, GOSHORN and HARRIS, JJ., concur.